CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated January 28, 2013 on Global Stock Fund, International Stock Fund, Dreyfus U.S. Equity Fund and Dreyfus Select Managers Small Cap Value Fund for the fiscal year ended November 30, 2012 which are incorporated by reference in this Registration Statement (Form N‑1A Nos. 2-88816 and 811-3940) of Strategic Funds, Inc. ERNST & YOUNG LLP New York, New York March 26, 2013
